                                                       __ FILED               __ RECEiVED
                                                       __ ENTERED             __ SERVED ON
                                                                        COUNSEi/PARTiES OF RECORD


 1
                                                                 Mar 18, 2020
 2                                                                                   •




 3                                                            CLERK US DISTRICT COURT
                                                                 DISTRICT OF NEVA DA
                                                   ---BY=-=      ·- -
                                                                                         DEPUTY
 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:19-CR-128-APG-EJY

 9                Plaintiff,                       Preliminary Order of Forfeiture

10         v.

11 GREGORY LAWRENCE GUZMAN,

12                Defendant.

13         This Court finds Gregory Lawrence Guzman pled guilty to Count One of a One-
14 Count Superseding Criminal Information charging him with felon in possession of a firearm

15 in violation of 18 U.S.C. § 922(g)(1). Superseding Criminal Information, ECF No. __;

16 Change of Plea, ECF No. __; Binding Plea Agreement, ECF No. __.

17         This Court finds Gregory Lawrence Guzman agreed to the forfeiture of the property
18 set forth in the Binding Plea Agreement and the Forfeiture Allegation of the Superseding

19 Criminal Information. Superseding Criminal Information, ECF No. __; Change of Plea,

20 ECF No. __; Binding Plea Agreement, ECF No. __.

21         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
22 of America has shown the requisite nexus between property set forth in the Binding Plea

23 Agreement and the Forfeiture Allegation of the Superseding Criminal Information and the

24 offense to which Gregory Lawrence Guzman pled guilty.

25         The following property is any firearm or ammunition involved in or used in any
26 knowing violation of 18 U.S.C. § 922(g)(1), and is subject to forfeiture pursuant to 18 U.S.C.

27 § 924(d)(1) with 28 U.S.C. § 2461(c):

28 ///
 1                  1. Ruger LCR, .357 caliber revolver, bearing serial number 54687065;

 2                  2. 5 Federal .357 caliber rounds of ammunition; and

 3                  3. any and all ammunition

 4   (all of which constitutes property).

 5          This Court finds that the United States of America may amend this order at any time

 6   to add subsequently located property or substitute property to the forfeiture order pursuant

 7   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 8          This Court finds the United States of America is now entitled to, and should, reduce

 9   the aforementioned property to the possession of the United States of America.

10          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

11   DECREED that the United States of America should seize the aforementioned property.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

13   rights, ownership rights, and all rights, titles, and interests of Gregory Lawrence Guzman in

14   the aforementioned property are forfeited and are vested in the United States of America

15   and shall be safely held by the United States of America until further order of the Court.

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

17   of America shall publish for at least thirty (30) consecutive days on the official internet

18   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

19   describe the forfeited property, state the time under the applicable statute when a petition

20   contesting the forfeiture must be filed, and state the name and contact information for the

21   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

22   and 21 U.S.C. § 853(n)(2).

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

24   or entity who claims an interest in the aforementioned property must file a petition for a

25   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

26   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

27   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

28   ///
                                                      2
 1   right, title, or interest in the forfeited property and any additional facts supporting the

 2   petitioner’s petition and the relief sought.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 4   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 5   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 6   not sent, no later than sixty (60) days after the first day of the publication on the official

 7   internet government forfeiture site, www.forfeiture.gov.

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 9   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

10   Attorney’s Office at the following address at the time of filing:

11                  Daniel D. Hollingsworth
                    Assistant United States Attorney
12                  James A. Blum
                    Assistant United States Attorney
13                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
14

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

16   described herein need not be published in the event a Declaration of Forfeiture is issued by

17   the appropriate agency following publication of notice of seizure and intent to

18   administratively forfeit the above-described property.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

20   copies of this Order to all counsel of record.

21          DATED March 18, 2020.

22

23

24                                                  HONORABLE ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                      3
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   February 25, 2020.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
